Order, Surrogate’s Court, New York County (Renee Roth, S.), entered May 19, 1997, which, in a proceeding to determine ownership of certain personal property in respondent estate’s possession, denied movant’s motion for summary judgment, unanimously affirmed, without costs.
Movants, the corporation in which the decedent was the majority shareholder and the minority shareholder to whom the decedent bequeathed his stock, rely on inventory records, undated and untitled, that do not on their face reflect that the subject property, antique furniture, was owned by the decedent’s business and not by the decedent personally. While the individual movant’s affidavit seeks to bridge that gap, the proof as a whole does not conclusively rebut the presumption of ownership in the decedent raised by the location of the furniture in his home at the time of his death (see, Benjamin v Benjamin, 106 AD2d 599, 600, affd 65 NY2d 756), and supported by the affidavit of the corporate movant’s accountant that items of furniture in the decedent’s residence were never treated as corporate inventory and that the corporation owed the decedent money.
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.